Citation Nr: 0321231	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  99-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1973 and had more than 6 years and 11 months of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that, inter alia, denied 
entitlement to service connection for coronary artery disease 
and bilateral hearing loss.  

In May 2001, the veteran, sitting at the RO, gave sworn 
testimony at a videoconference hearing before the 
undersigned, sitting in Washington, D.C.  A transcript of 
that hearing is of record.  

When this case was previously before the Board in July 2001, 
service connection for coronary artery disease was denied and 
the issue of entitlement to service connection for bilateral 
hearing loss was remanded to the RO for additional 
development.  Following the additional development to the 
extent feasible, the RO in June 2002 continued its denial of 
the claimed benefit.  


REMAND

This case was returned to the Board in December 2002.  It was 
later determined that additional development of the 
evidentiary record was indicated.  Development was therefore 
undertaken pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  Additional 
evidence, which consisted of the report of an etiological 
opinion rendered by VA audiologist in June 2003, was 
associated with the claims file.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the VA's regulations required the Board to refer such 
evidence to the RO for initial consideration and preparation 
of a supplemental statement of the case unless the appellant 
(or his representative) waived in writing initial 
consideration by the RO or unless the Board granted the 
benefit sought.  See 38 C.F.R. § 20.1304(c) (2001).  The 
final rule that took effect on February 22, 2002, eliminated 
that provision.  See 38 C.F.R. § 20.1304 (2002) (eliminating 
waiver requirement).  As a result of the amendments made by 
the final rule, the Board could accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  38 C.F.R. 
§§ 19.9(a)(2), 20.1304 (2002).  Because the Board could 
obtain or accept evidence and consider it without referring 
it to the RO for initial consideration, no supplemental 
statement of the case relating to such evidence needed to be 
issued.  Rather, the appellant was furnished a copy of the 
evidence obtained and provided with the opportunity to submit 
additional relevant evidence or argument within 60 days of 
the date of the Board's notification.  See 38 C.F.R. § 
20.903(b).  

The Board initiated development requesting an etiological 
opinion with respect to the veteran's claim for service 
connection for bilateral hearing loss in April 2003.  In May 
2003, the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid partly 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of initial RO consideration.  The Federal 
Circuit held that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1341-42 (Fed. Cir. 2003).  Under the law, final 
decisions on appeals to the Secretary are made by the Board.  
38 U.S.C.A. § 7104(a) (West 2002).  

The Board also notes that the claims folder was not referred 
to the Chief of the VA Audiology-Speech Pathology Clinic at 
the VA Medical Center (VAMC) in Little Rock, Arkansas, as 
requested by the Board when it initiated further development 
of the hearing loss issue.  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

1.  The RO should transfer the veteran's 
claims folder to Beverly H. Hildebrand, 
Ph.D., Chief of the Audiology-Speech 
Pathology Clinic at VAMC, Little Rock, 
Arkansas, and request that she review the 
record, especially her summary report of 
organic hearing loss dated June 14, 1999, 
and render an opinion as to whether it is 
at least as likely as not (50 percent 
probability) that the veteran's diagnosed 
bilateral sensorineural hearing loss 
resulted from noise exposure sustained 
during combat.  

2.  The RO should then review the 
evidence associated with the claims 
folder since the supplemental statement 
of the case furnished to the veteran and 
his representative in June 2002 and, 
after undertaking any further indicated 
development, readjudicate the claim for 
service connection for bilateral hearing 
loss.  

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



